Dausman, C. J.
This is á second appeal. Smith, Admx., v. Cleveland, etc., R. Co. (1917), 67 Ind. App. 397, 117 N. E. 534. The only alleged error presented, which has not been settled by the law of the case as announced in the opinion in the former *698appeal, is the ruling on the motion for a new trial. We have carefully considered the instructions given and those refused, and we find no reversible error in that regard. We have examined the evidence, and we find that it tends fairly to sustain the verdict in every essential feature.
The judgment is affirmed.